TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00481-CV



                        Alvie Campbell and Julie Campbell, Appellants

                                                  v.

                         Wells Fargo Home Mortgage, et. al., Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 227TH JUDICIAL DISTRICT
        NO. 09-636-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellee Wells Fargo Home Mortgage has filed a motion to dismiss, for want of

subject-matter jurisdiction, Alvie and Julie Campbell’s appeal from an April 6, 2010, district court

summary judgment. See Tex. R. App. P. 42.3(a). Wells Fargo asserts that we lack jurisdiction

because the Campbells did not timely perfect their appeal. We agree with Wells Fargo and must

dismiss the Campbells’ appeal for want of jurisdiction.

               The Campbells did not file their notice of appeal until July 12, 2010, which was the

97th day after the date the district court’s judgment was signed. The Campbells did file requests for

findings of fact and conclusions of law on April 16, 2010 and June 8, 2010, evidently in the view

that doing so extended their deadline to file a notice of appeal until 90 days after the requests were

filed. However, the effect of a proper request for findings of fact and conclusions of law is to extend

the deadline to file a notice of appeal until 90 days from the date the judgment was signed, not the
date that the findings were requested. See Tex. R. App. P. 26.1(a). Furthermore, findings of fact and

conclusions of law are not appropriate in an appeal from a summary judgment, as here, and requests

for such findings do not extend the appellate deadlines. Linwood v. NCNB Tex., 885 S.W.2d 102,

103 (Tex. 1994). Consequently, the Campbells’ deadline for filing their notice of appeal was the

30th day after the date the district court judgment was signed. See Tex. R. App. P. 26.1.

               The Campbells did not file their notice of appeal until long after the 30-day deadline

had passed, nor did they file their notice within the 15-day grace extension provided under Rule of

Appellate Procedure 26.3. See Vergburt v. Dorner, 959 S.W.2d 615, 618 (Tex. 1997). They also

did not take any other action that we can construe as a timely, bona fide attempt to invoke this

Court’s jurisdiction. Although the Campbells’ requests for findings of fact and conclusions of law

may have evidenced an intent to pursue an appeal in the future, such requests do not in themselves

constitute a bona fide attempt to invoke this Court’s jurisdiction. See Warwick Towers Council

v. Park Warwick, L.P., 244 S.W.3d 838, 839 (Tex. 2008) (quoting Walker v. Blue Water Garden

Apartments, 776 S.W.2d 578, 581 (Tex. 1989)).

               In response to Wells Fargo’s motion to dismiss, the Campbells assert that we

should entertain their appeal because (1) fact issues precluded the district court’s grant of

summary judgment; (2) dismissal would deny the Campbells the opportunity to challenge whether

Wells Fargo owns the debt at issue in the underlying cause; and (3) the Campbells made multiple

attempts to obtain findings of fact and conclusions of law. The Campbells’ request for findings

and conclusions did not, under the circumstances here, extend the appellate deadlines, as we have




                                                 2
explained, and none of their other assertions would impact whether or not this Court has subject-

matter jurisdiction over this appeal.

               Because the Campbells did not timely perfect their appeal, we must dismiss their

appeal for want of subject-matter jurisdiction.1




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: December 10, 2010




       1
           Although the Campbells are pro se, we are bound to apply the same procedural and
substantive standards to them as with other litigants. See Mansfield State Bank v. Cohn, 573 S.W.2d
181, 184-85 (Tex. 1978) (“There cannot be two sets of procedural rules, one for litigants with
counsel and the other for litigants representing themselves. Litigants who represent themselves
must comply with the applicable procedural rules, or else they would be given an unfair advantage
over litigants represented by counsel.”).

                                                   3